 

Case 1:20-cv-04297-GBD Document 25 Filed 06/15/21 Page 1 of 1

 

   
   

 

| gSpc SDNY
OCUMENT
UNITED STATES DISTRICT COURT - BLECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

/ DATEFILED: JUN] 5 29:

Roe ed dh

TN
a
>
oe
©
Z,
Q
©
co
oO
N
=
&
a

 

-against-
20 Civ. 4297 (GBD)
CONSOLIDATED EDISON COMPANY
OF NEW YORK, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The initial conference is adjourned from June 16, 2021 until August 4, 2021 at 9:30 a.m.

Dated: New York, New York
June (5, 2021 SO ORDERED.

ep B. DANIELS
ited States District Judge

 

 
